Citation Nr: 1227347	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for dental trauma (claimed as broken tooth incurred from an injury).

3.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran had active duty service from January 1977 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, that denied service connection for the claimed disabilities.  Jurisdiction has been transferred to the RO located in Philadelphia, Pennsylvania.  

The Veteran was afforded an October 2010 hearing before a Veterans Law Judge who thereafter retired.  A transcript of the hearing is associated with claims folder.  In June 2012, the Board sent the Veteran a hearing clarification letter to provide him with an opportunity for another hearing.  He did not respond.  

In February 2011, the Board remanded the appeal for the agency of original jurisdiction (AOJ) to review additional evidence following the most recent supplemental statement of the case (SSOC).  

A review of the Virtual VA paperless claims processing system does not show any records pertinent to the appeal.  

The issues of service connection for asthma and dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, hypertension was manifested within a year of separation from service.  



CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As the instant decision grants the full benefit sought (i.e. service connection), no further discussion of VCAA compliance for this issue is required at this time.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic disabilities, including hypertension, will be presumed to have incurred in service if initially manifested to a degree of 10 percent disability within a year of separation.  38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board notes that, under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.

The available service treatment records do not reflect any diagnosis of hypertension.  Moreover, in-service blood pressure readings were not indicative of hypertension.  Specifically, a reading of 110/88 was taken in January 1977 and a reading of 124/68 was shown in September 1979.  

Private medical records, dated in January 1993, included blood pressure readings of 165/97 and 146/82.  In private medical records from February 1997, the Veteran had blood pressure of 163/100.

In March 2000, the Veteran was assessed with untreated known hypertension.  His blood pressure readings were 156/112, 157/103, and 134/76 on separate occasions.    

VA treatment records dated in May 2002 referenced a history of hypertension beginning 3 to 4 years prior.  His current blood pressure reading was 160/107.  

In his October 2005 claim, the Veteran reported that every time he visited sick call during service, healthcare providers informed him that his blood pressure was high.  He stated that he had problems with reenlistment due to high blood pressure.  He was currently taking hypertensive medication.  He reiterated these contentions in June 2009.

In an August 2009 statement, the Veteran asserted that findings of high blood pressure were documented in his employee health records when he visited sick call.  

VA treatment records from October 2006 and October 2009 include blood pressure readings indicative of hypertension.  In October 2009, the Veteran reported that he was taking his hypertension medication.  

The Veteran was also afforded a VA examination in October 2009.  The examiner reviewed the available in-service blood pressure readings and noted the Veteran's reports of being told that he had high blood pressure during service.  Blood pressure readings taken during clinical examination were as follows: 156/107, 130/72, and 161/94.  The examiner considered the Veteran's reports of high blood pressure in service, but noted that the available records were inconsistent with his reports.  The examiner opined that the current hypertension was not related to the 110/88 blood pressure reading during service.  She explained that the available blood pressure readings during service were normal and that an isolated reading of 110/88 could not be used to diagnose hypertension.  

In October 2010, a statement written on the University of Pennsylvania Health System letterhead was submitted.  The author did not list her title.  However, she reported that the Veteran worked at the University of Pennsylvania in May 1984.  She stated that prior to being hired he had to start using hypertensive medication.  

The Veteran also had a Board hearing in October 2010.  At that time, he expressed the belief that many of his service treatment records were missing.  He stated that he worked as a hospital employee and his employee health records were stored separately from patient health records.  During service, he recalled being informed that he had high blood pressure by healthcare providers, but did not receive treatment for it.  In 1984, he was diagnosed with hypertension during a private employer's medical examination.  He recalled having to start hypertensive medication in order to be qualified for employment.    

The record shows that the Veteran has been clinically diagnosed with hypertension during the claims period.  Thus, a current disability has been demonstrated.  

Per the Veteran's statements, he was informed that he had high blood pressure during service and that he began taking hypertensive medication within a year of separation as required by his private employer.  Although he has not been shown to possess medical expertise and is not competent to diagnose hypertension, he is competent to report on information given to him by healthcare providers.  See Jandreau, 492 Vet. App. at 1377.  Thus, the Board must assess the credibility of his reports.  There is nothing inherently implausible about his reports.  However, the available service records include a March 1982 dental clinical health questionnaire showing that the Veteran denied having high or low blood pressure, which raises the issue of consistency with additional evidence of record.

In this regard, the Board notes that there appears to be missing service treatment records.  The Veteran explained that his records may have been misfiled as his records were stored separately from patient health records as hospital employee records.  Service records confirm that the Veteran worked as a patient administration specialist at several service hospitals.  In instances of incomplete service records, the Board has a heightened duty to carefully consider the benefit-of-the-doubt rule and explain the reasons and bases for its findings.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Locating additional service records would certainly provide more information for assessing whether the Veteran's reports of in-service hypertension are consistent with contemporaneous clinical findings.  

Nonetheless, the Veteran also asserts that he had a hypertension within a year of separation.  38 C.F.R. §§ 3.307, 3.309.  W.S. submitted an October 2010 statement in support of his contention.  Although W.S. does not detail her relationship to the University of Pennsylvania Hospital, her statement bolsters the Veteran's reports of requiring hypertensive medication within a year of service.  After weighing the heightened duty to consider the benefit of the doubt doctrine, the Board considers the Veteran's reports and October 2010 statement by W.S. probative in showing the presence of hypertension within a year of separation.  Resolving all reasonable doubt in the Veteran's favor, he meets the criteria for presumptive service connection for hypertension as a chronic disease.  38 C.F.R. §§ 3.102, 3.307, 3.309, 4.104, Diagnostic Code 7101.  


ORDER

Service connection for hypertension is granted, subject to governing criteria applicable to the payment of monetary benefits.  


REMAND

Additional efforts are necessary to fulfill VA's duty to assist in obtaining the Veteran's service treatment records (STRs).  In August 2005, the RO obtained available STRs from the records management center.  However, these STRs appear limited.

In August 2007, a Personnel Information Exchange System (PIES) request located hospital records from Fort Leonard Wood in February 1977 and Augsburg, Germany in 1979.  The Dewitt Army Hospital records from 1982 could not be located.  However, review of the newly generated records shows that the Veteran had January 1977 inpatient treatment for acute respiratory disease at Fort Leonard Wood Hospital and September 1979 inpatient treatment for cellulitis of the right foot in the Augsburg Army Hospital.  

In June 2009, the Veteran stated that he sustained dental trauma and visited Madigan Army Medical Center for treatment.  In a subsequent August 2009 statement, the Veteran reported that he visited sick call at Dewitt Army Hospital, Madigan Army Medical Center, and Augsburg, Germany for asthma treatment as a hospital employee.  He had his tonsils removed at the Walter Reed Army Medical Center.  He reported that as a hospital employee, his records were stored separately from patient records.  He believed his medical records as a hospital employee were sent to the National Personnel Records Center (NPRC) for storage.  The NPRC has not been contacted for these records.  A request to the NPRC must be made to satisfy VA's duty to assist in locating Federal records.  38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded a VA examination in October 2009 for asthma.  If newly generated service treatment records are obtained, associate them with the claims folder and request that the examiner review them to provide an updated medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran furnish any additional information deemed necessary to facilitate a successful National Personnel Records Center (NPRC) search for his records.  

2.  Contact the NPRC to locate all records in their possession for the Veteran.  Inform them that the Veteran was an employee at the following Army hospitals: Dewitt Army Hospital, Madigan Army Medical Center, and Augsburg, Germany, and sought hospital services as an employee rather than a patient.  Search also for hospital records from the Walter Reed Army Medical Center for records of a tonsillectomy.  

To the extent any inquiry indicates that further development is necessary, the RO should make as many follow-up attempts and/or further inquiries as necessary to obtain the missing records.  If it is discovered that any records were destroyed, it is imperative that the RO obtain an affirmative response from the record custodian or medical facility so stating. 

Accordingly, if, after making as many requests as are necessary to obtain the outstanding service records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be sent notice of this finding. 

3.  If any newly generated records are obtained, associate these with the claims folder and request an updated VA medical opinion for the claimed asthma disorder.  The examiner should indicate receipt and review of the updated claims folder and have access to any pertinent documents in the Veteran's Virtual VA efolder.  After a thorough review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current asthma disorder is related to active service.  

The examiner must provide reasons for the opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, including shortness of breath since service, and such reports must be considered in formulating any opinions.

4.  The Agency of Original Jurisdiction (AOJ) should review the record to ensure that development requested is properly completed.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


